DNA PRECIOUS METALS INC. (Stationary) February 28, 2012 Securities and Exchange Commission Washington, D.C. Re:DNA Precious Metals, Inc. Registration Statement on Form S-1 Filed December 20, 2011 File No. 333-178624 Dear Sir/Madam: The following is filed in connection with the comment letter dated January 16, 2012. The undersigned, on behalf of DNA Precious Metals, Inc.acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/James Chandik James Chandik, president
